Citation Nr: 1826187	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  This included combat service in the Republic of Vietnam, for which he received multiple decorations.  This matter comes before the Board of Veterans' Appeals (Board) as part and parcel to his appeal concerning an increased rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2016 decision, the Board denied a rating in excess of 30 percent for this service-connected disability and remanded the TDIU claim for development and adjudication.  Review of the claims file at this time reveals that Board adjudication can proceed.  

FINDING OF FACT

The Veteran's service-connected disabilities, which have had a combined 80 percent rating with prostate cancer residuals rated 60 percent since August 1, 2010, have been of such severity so as to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met effective as of August 1, 2010.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify and a duty to assist a claimant seeking VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  A TDIU effective as of August 1, 2010, is granted herein, however.  In other words, this appellate determination is fully favorable since the sole remaining benefit sought by the Veteran is allowed from the earliest date possible (as explained below).  It follows that any errors made in satisfying the aforementioned duties were harmless.  No further preliminary discussion is necessary, as neither the Veteran nor his representative has raised any other deficiencies.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

A TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability rated less than 100 percent.  38 C.F.R. § 4.16(a).  Level of education, training, and previous work experience are to be taken into account, but not age and the effect of nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU may be granted on a schedular basis if there is one service-connected disability rated at 60 percent or more or if there are two or more such disabilities with a combined rating of 70 percent or more and one individually rated at 40 percent or more.  38 C.F.R. § 4.16(a).  When this requirement is not met, it may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Only the most relevant evidence must be discussed. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). The discussion below is limited to this evidence and that required to address contentions raised by the Veteran, his representative, or the record. Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008). When there is an approximate balance of positive and negative evidence on a specific point or overall, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has been service-connected for prostate cancer residuals identified as urinary incontinence (previously prostate cancer) since April 27, 2009.  This disability was rated 100 percent from this date to July 31, 2010.  The Board, recognizing that a TDIU requires service-connected disabilities to be rated less than 100 percent, therefore finds that a TDIU during this period is not warranted.  The Veteran filed an increased rating claim for his service-connected PTSD with depressive disorder NOS in September 11, 2009.  It is reiterated that a TDIU ultimately was deemed part and parcel thereto.  The effective date rules for increased rating claims apply to a TDIU.  Rice, 22 Vet. App. at 447; Hurd v. West, 13 Vet. App. 449 (2000).  The period in question for an increased rating claim, and thus this matter as well, begins one year prior to the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Consideration therefore must be given to the period from September 11, 2008, one year prior to the Veteran's increased rating claim, to April 27, 2009, when his 100 percent rating commenced.  During this period, he was service-connected only for PTSD with depressive disorder NOS rated at 10 percent and type II diabetes mellitus rated at 20 percent.  The Board finds that a TDIU is not warranted on a schedular basis then because neither the combined rating requirement nor the individual rating requirement for when there are two or more service-connected disabilities are met.  The Board further finds that referral for consideration of a TDIU on an extraschedular basis then is not warranted.  Indeed, the Veteran repeatedly has indicated that he had a full-time position of longstanding duration until August or September 2009.  It follows that he was able to follow a substantially gainful occupation notwithstanding the aforementioned disabilities.

For the period beginning August 1, 2010 to present, the rating for the Veteran's service-connected prostate cancer residuals has been reduced to 60 percent.  His rating for service-connected PTSD with depressive disorder NOS has increased to 30 percent, while the 20 percent rating for his service-connected type II diabetes mellitus has remained the same.  He finally has had two additional service-connected disabilities, bilateral tinnitus rated 10 percent and bilateral hearing loss rated 0 percent.  His combined rating has been 80 percent.  38 C.F.R. § 4.25 (setting forth a combined ratings table for use in this regard, as the ratings for all disabilities are not simply added together).  As such, the combined rating requirement for when there are two or more service-connected disabilities is met.  The individual rating requirement, based on prostate cancer residuals, also has been met for when there are two or more service-connected disabilities as well as when there is only one.

A TDIU, if warranted, thus may be granted on a schedular basis effective as of August 1, 2010.  The Board finds that it is warranted.  The Veteran has indicated having a high school education and no subsequent specialized training.  His previous work experience includes unskilled physical jobs, the last of which was operating a printing press.  This full-time position lasted for over 20 years (though the name of his employing company changed a few times).  It ended in August or September 2009, while he recuperated from prostate surgery, because the company closed.  While the Veteran has reported not seeking work thereafter, he also has reported seeking it but never hearing back from prospective employers.  Regardless, he has indicated not working since the conclusion of the aforementioned position.  A record of his earnings from the Social Security Administration confirms that he made over $31,000 in 2009, less than $100 in 2010, and nothing thereafter.

In October 2017, a private certified rehabilitation counselor conducted a vocational assessment of the Veteran.  It involved review of his claims file and a telephone interview with him.  The opinion rendered was that he at least as likely as not has been unable to secure or follow a substantially gainful occupation since he ceased working in 2009.  Unskilled occupations, which the Board agrees are what the Veteran's education qualifies him for, were considered in reaching this conclusion.  Physical positions, such as his previous jobs, as well as less strenuous sedentary positions also were considered.  The explanation did not address his service-connected type II diabetes mellitus or his service-connected bilateral tinnitus and bilateral hearing loss. (Service connection for these two disabilities was granted in December 2017, after the vocational assessment.)  Instead, it focused on his service-connected prostate cancer residuals and PTSD with depressive disorder.

Urinary incontinence, the Veteran's main prostate cancer residual, specifically was noted to require him to utilize the restroom frequently and without warning during the day to change his pads and sometimes his clothes.  It was determined that this would render him unable to maintain work pace or complete tasks in a timely manner.  The Veteran's PTSD with depressive disorder specifically was noted to cause an inability to concentrate.  It was determined that this would render him unable to focus during conversations and, consequently, miss important information and impede his ability to follow instructions.  Chronic fatigue also was referenced, both due to waking at night to urinate and to loss of sleep as a psychiatric symptom.  Although not emphasized like the aforementioned, that the Veteran needs to shift positions often on account of trouble holding his bladder and his temper/not getting along with others as well as in the past were also referenced.

In sum, the opinion was that all of the aforementioned likely would not be accommodated in the workplace.  The other evidence largely is in agreement with the opinion.  VA treatment records reflect that the Veteran underwent surgery for his incontinence, described as moderate to severe, in 2012.  Although it worked well initially, it never was expected to be a full cure.  The incontinence ultimately stabilized at a level worse than before the surgery.  2016 and 2017 VA treatment records indeed contain the Veteran's reports of using 5-10 pads per day and waking 2-4 times per night to urinate.  It therefore is unclear how these records also convey that incontinence is not bothersome to the Veteran.  Earlier VA treatment records, such as one in 2014, indeed convey his frustration with the problem.  

VA and private treatment records do not show significant concentration difficulties.  Yet, they do reveal, in addition to the psychiatric symptoms noted in the opinion, that the Veteran has a depressed mood, is irritable, and experiences motivational difficulties.  That VA treatment records include a diagnosis of sleep apnea finally is notable.  The Veteran is not service-connected for this disability.  So, any symptoms associated with it are not for consideration.  Chronic fatigue likely is associated with it, in addition to being associated with his service-connected disabilities.  However, there is no medical evidence pinpointing the amount of chronic fatigue caused by each disability.  All therefore is attributed to his service-connected disabilities.  Chronic fatigue in its entirety is taken into account here, in other words.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that symptoms must be attributed to a service-connected disability when it is not possible to medically differentiate them from those of a nonservice-connected disability).

While multiple VA medical examinations have been performed, none of which concluded that the Veteran was unable to secure or follow a substantially gainful occupation, only the October 2017 private vocational assessment was for the purpose of addressing this question.  This assessment indeed is the only evidence factoring in more than one of the Veteran's service-connected disabilities.  The opinion rendered as part of it is highly persuasive.  Further, the other evidence largely is in agreement with it, and there are no opinions to the contrary.  A TDIU, in conclusion, is granted based on the preponderance of the evidence.  August 1, 2010, is assigned for this grant despite the opinion's apparent argument for a date in August or September 2009 when the Veteran stopped working.  As discussed above, this is the earliest effective date possible here.


ORDER

A TDIU is granted effective August 1, 2010, subject to the statutes and regulations governing the payment of benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


